Exhibit 10.2

 

LOGO [g187788g86x81.jpg]   

PPG Industries

 

PPG Industries, Inc.

One PPG Place

Pittsburgh, Pennsylvania 15272 USA

Telephone (412) 434-2204

Fax (412) 434-2438

craigjordan@ppg.com

 

J. Craig Jordan

Vice President, Human Resources

June 8, 2011

Dear Dave:

I am pleased to confirm your assignment to the position of Senior Vice
President, Finance and Chief Financial Officer, effective June 10, 2011,
reporting to Chuck Bunch.

Your monthly salary effective July 1, 2011 in this position will be $41,667.
Your prorated target award effective July 1, 2011 under the Incentive
Compensation Plan will be $450,000. In August, 2011 you also will receive 12,290
stock options, 2,663 RSUs and 2,663 TSRs. In addition, subject to your continued
employment through such date, you will receive stock options, RSUs and TSRs in
February 2012 with an initial aggregate valuation of $1,000,000 at the time of
the grant, calculated using established accounting methodology. Upon recruitment
of a new Chief Financial Officer, your assignment as Chief Financial Officer
will end and you will continue as Senior Vice President until you retire from
PPG effective February 28, 2013 or such later date as mutually agreed upon.

You and PPG both reserve the right to end your employment relationship with the
Company at any time for any lawful reason.

Dave, we are looking forward to working with you in your new role. As you know,
this position is of critical importance to the Company, and you are the right
person to provide leadership at this time.

If you agree with the terms referenced above, please indicate your acceptance by
signing where noted below.

 

Yours truly, /s/ J. Craig Jordan Accepted and agreed to:

 

/s/ David Navikas     June 8, 2011 David Navikas     Date